Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kmuecik (CN 108422808A) in view of Engelman (5926126).
With regard to claim 1, Kmuecik discloses a lane separation line detection correcting device of a vehicle, comprising at least one processor (a vehicle 1 comprises sensors such as cameras 9, GPS 8, a processor 6, see at least [0047]-[0048]+) configured to: 
acquire position information of a road along which the vehicle is travelling, wherein the position information is output by processing detection data of the camera (characteristic of the road are determined by the camera, see at least [[0067]-[0072]+); 
estimate a maximum curvature of the road, based on the position information on the edge of the road (the width of the lane is determined based on the lane’s position information of the road, see at least [0108]-[0109]+) ; and 
correct a curvature of a lane separation line within the estimated maximum curvature, wherein the curvature of the lane separation line is obtained through an image processing on an image of the road captured by a camera (center lane separation with respective to left and right lane of the road are used the orthographic correction images, see at least [[0120]-[0123]+), 
Kmuecik fails to teach acquiring position information on an edge of a road along which the vehicle is travelling, wherein the position information is output by processing detection data of the camera a millimeter wave radar or a laser radar.
Engelman discloses a vehicle comprises lasers for acquiring position information on an edge of a road along which the vehicle is travelling, wherein the position information is output by processing detection data of a millimeter wave radar or a laser radar (a conventional millimeter wave, frequency modulated continuous wave radar or infra-red laser, see at least col 3: 1-45+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kmuecik by using the conventional millimeter wave, frequency modulated continuous wave radar or infra-red laser for acquiring position information on an edge of a road along which the vehicle is travelling as taught by Engelman.  The combination of Kneurik and Engelman is an adapt system for achievement correcting the lane separation line more accuracy.
With regard to claim 2, Kneurik discloses a lane separation line detection correcting method of a vehicle (see Fig.1, method of Fig.4 & Fig.8), comprising: 
acquire position information of a road along which the vehicle is travelling, wherein the position information is output by processing detection data of the camera (characteristic of the road are determined by the camera, see at least [[0067]-[0072]+); 
estimate a maximum curvature of the road, based on the position information on the edge of the road (the width of the lane is determined based on the lane’s position information of the road, see at least [0108]-[0109]+) ; and 
correct a curvature of a lane separation line within the estimated maximum curvature, wherein the curvature of the lane separation line is obtained through an image processing on an image of the road captured by a camera (center lane separation with respective to left and right lane of the road are used the orthographic correction images, see at least [[0120]-[0123]+), 
Kmuecik fails to teach acquiring position information on an edge of a road along which the vehicle is travelling, wherein the position information is output by processing detection data of the camera a millimeter wave radar or a laser radar.
Engelman discloses a vehicle comprises lasers for acquiring position information on an edge of a road along which the vehicle is travelling, wherein the position information is output by processing detection data of a millimeter wave radar or a laser radar (a conventional millimeter wave, frequency modulated continuous wave radar or infra-red laser, see at least col 3: 1-45+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Kmuecik by using the conventional millimeter wave, frequency modulated continuous wave radar or infra-red laser for acquiring position information on an edge of a road along which the vehicle is travelling as taught by Engelman.  The combination of Kneurik and Engelman is an adapt system for achievement correcting the lane separation line more accuracy.
Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dolinar (20160356005) discloses a work vehicle comprises sensors which detects images with road surface marks, a electromagnetic radiation source produces a mark pattern on the roadway surface, and a computer determines and producing error signal based on the location difference between the image of the pre-existing roadway and image of the mark pattern produced by the electromagnetic radiation source.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662